DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 04, 2021 has been entered. Claims 1-3, 6-15 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed October 05, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Streit (US 20150196716) in view of Eich (US 20110054412).
Regarding claim 1, Streit discloses a drug delivery device (Fig 7) comprising or adapted to receive a drug-filled cartridge (14, Fig 7), comprising: a housing (4 and 15, Fig 7), an expelling assembly comprising: a piston rod (8, Fig 7) adapted to engage and axially displace a piston (Para 0082, lines 1-5) in a loaded cartridge in a distal direction to thereby expel a dose of drug from the cartridge (Para 0028, lines 1-13), the piston rod having a proximal-most position (See Fig 9c), a drive tube (2, Fig 7) at least partially accommodating the piston rod (See Fig 9c), the drive tube having an outer surface (See Fig 7), a drive member (1, Fig 7) arranged in engagement with the piston rod and adapted to rotate the piston rod (Para 0083, lines 1-6), a helical drive spring (11, Fig 7 & 9c) arranged in engagement with the housing and the drive tube (See Fig 9c), a setting structure (3 and 16, Fig 7) allowing a user to simultaneously set a dose amount to be expelled and strain the helical drive spring correspondingly by rotation of the drive tube (Para 0071, lines 1-12), the setting structure comprising a rotatable dose setting member (3, Fig 7; Para 0064, lines 1-5), a scale drum (10, Fig 7) helically coupled to the housing as well as axially moveable but non-rotatably coupled in relation to the drive tube (Para 0088, lines 1-3 and Para 0085, line 5-Para 0086, line 5), the scale drum thereby being moved helically as the drive tube is rotated (Para 0088, lines 1-3 and Para 0085, line 5-Para 0086, line 5), and 
Streit is silent regarding a scale drum directly and helically coupled to the housing.
Eich teaches an analogous drug delivery device (device of Fig. 1) wherein a scale drum (4, Fig 1) directly and helically coupled to the housing (12, Fig 1) as well as axially moveable but non rotatably coupled in relation to the drive tube (13, Fig 1), the scale drum thereby being moved helically as the drive tube is rotated (Para 0051, lines 1-14).
Modifying the scale drum and housing disclosed by Streit to be directly couple as taught by Eich would result in the scale drum and housing being coupled by means of threads (4c and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scale drum and housing disclosed by Streit to be directly couple as taught by Eich in order to have a drug delivery device that is more reliable, efficient, and economic (Para 0004).
Regarding claim 3, the modified invention of Streit and Eich discloses the spline connection (2d and 10d, Figs 7 & 8 –Streit) comprises a proximal-most ridge structure (10d, Fig 8 –Streit) in sliding engagement with a corresponding groove (2d, Fig 7 –Streit), the groove being formed in the drive tube (2, Fig 7 –Streit) outer surface and the proximal-most ridge structure being formed on the scale drum (10, Fig 7 –Streit as modified by Eich to directly couple to the housing) inner surface, whereby the proximal-most ridge structure, and thereby the spline connection, has an axial position which moves during dose setting (Para 0094 –Streit).
Regarding claim 6, the modified invention of Streit and Eich discloses the release structure (7 and 12, Fig 7 –Streit) comprises a release member (7, Fig 7 –Streit) axially moveable between a proximal dose setting position and an actuated distal dose expelling position (Para 0089, line 6-19 –Streit).
Regarding claim 7, the modified invention of Streit and Eich discloses the setting structure (3 and 16, Fig 7 –Streit) comprises a rotatable dose setting member (3, Fig 7 –Streit), and the coupling structure (1a, 2a, 2b, 16b, Figs 7 & 8 –Streit) comprises: a first coupling arrangement (2b and 16b, Fig 8 –Streit) actuatable between a dose setting state in which the 
Regarding claim 14, the modified invention of Streit and Eich discloses the drive tube (2, Fig 7–Streit) comprises a proximal portion (portion near 2b, Fig 7 –Streit) and a distal portion (portion near 2c, Fig 7 –Streit), the proximal portion having a smaller diameter in relation to the distal portion (See Fig 7 –Streit), and the helical drive spring (11, Fig 7 –Streit) is arranged corresponding to the drive tube proximal portion (See Fig 9c –Streit).
Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Streit (US 20150196716) in view of Eich (US 20110054412) and further in view of Cowe (20110092905).
Regarding claim 2, the modified invention of Streit and Eich discloses all of the elements of the invention as discussed above. The modified invention discloses the spline connection (2d and 10d, Figs 7 & 8 -Streit) comprises a proximal-most ridge structure (10d, Fig 8 -Streit) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spline connection disclosed by Streit and Eich to have the groove on the scale drum and the ridge on the drive tube as taught by Cowe in order to have a spline connection that prevents the rotation of the scale drum in relation to the drive tube and ultimately makes for a device where the dose can be set and reversed easily (Para 0049, line 1-5; Para 0011, lines 1-5).
Regarding claim 8, the modified invention of Streit and Eich discloses all of the elements of the invention as discussed above. The modified invention discloses the release structure (7 and 12, Fig 7 -Streit) comprises a release member (7, Fig 7 -Streit) axially moveable between a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery device disclosed by Streit and Eich to comprise a dose setting member and release member that are coupled together as taught by Cowe in order to have a dose setting member that can be rotated more easily (Para 0011, lines 1-5).
Regarding claim 9, the modified invention of Streit and Eich discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose that the dose setting member and the release member is formed by a combined dose setting and release member or assembly. Cowe teaches that the dose setting member (16, Fig 3) and the release member (17, Fig 3) is formed by a combined dose setting and release member or assembly (Fig 1). Modifying the drug delivery device disclosed by Streit and Eich to comprise a dose setting member and release member that are combined as taught by Cowe would result in a dose setting member that can be rotated more easily (Para 0011, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery device disclosed by Streit and Eich to .
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Streit (US 20150196716) in view of Eich (US 20110054412) and further in view of Karlsson (US 20150088515).
Regarding claim 10, the modified invention of Streit and Eich discloses all of the elements of the invention as discussed above. The modified invention discloses the coupling structure (1a, 2a, 2b, 16b, Figs 7 & 8 -Streit). However, he does not disclose that it comprises a ratchet mechanism allowing the drive tube to be held in a set position against a biasing force of the strained helical drive spring. Karlsson teaches the coupling structure (Fig 8) comprising a ratchet mechanism (34, 62, 64, 68, 70, 72, and 82, Fig 7 & 8) allowing the drive tube (76, Fig 7) to be held in a set position against a biasing force of the strained drive spring (Para 0057, 8-21). Modifying the coupling structure disclosed by Streit and Eich to include the ratchet mechanism as taught by Karlsson would result in a coupling structure that can set a desired dose, but also reduce or reset the dose if needed (Para 0056, lines 1-4 and Para 0062, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling structure disclosed by Streit and Eich to include the ratchet mechanism as taught by Karlsson in order to have a coupling structure that can set a desired dose, but also reduce or reset the dose if needed (Para 0056, lines 1-4 and Para 0062, lines 1-5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first coupling arrangement as disclosed by Streit, Eich, and Karlsson to include a ratchet mechanism as taught by Karlsson in order to have a first coupling arrangement that can both increase and decrease the biasing force of the drive spring (Para 019, lines 9-11).
Regarding claim 12, the modified invention of Streit, Eich, and Karlsson discloses all of the elements of the invention as discussed above. The modified invention does not explicitely disclose a ratchet mechanism comprising a first ratchet part, second ratchet part, bias structure, and control structure. Karlsson teaches the ratchet mechanism (34, 62, 64, 68, 70, 72, and 82, Fig 7 & 8) comprises: a first ratchet part (34, Fig 8) comprising a plurality of ratchet teeth (72, Fig 8), the first ratchet part being non-rotationally coupled to the housing during dose setting (Para 0060, lines 1-7), a second ratchet part (68, Fig 8) comprising a plurality of ratchet teeth (70, Fig 8) adapted to rotationally engage the ratchet teeth on the first ratchet part (Fig 11), the second ratchet part being non-rotationally coupled to the drive member (74, Fig 14a) during dose setting, the first and second ratchet parts being axially moveable relative to each other during dose setting (Fig 11), bias structure for axially biasing the first and second ratchet parts into engagement with each other (82, Fig 7; Para 0064, lines 6-13), and control structure (62 and 64, Fig 8) adapted to rotate the second ratchet part in a first direction to thereby set a dose when the dose setting member is rotated in the first direction, and move the first and second ratchet parts axially out of engagement with each other when the dose setting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first coupling arrangement disclosed by Streit, Eich, and Karlsson to include the ratchet mechanism as further taught by Karlsson in order to have a first coupling arrangement that can both increase and decrease the biasing force of the drive spring in increments (Para 019, lines 9-11 and Para 0066, lines 14-18).
Regarding claim 13, the modified invention of Streit, Eich, and Karlsson disclose all of the elements of the invention as discussed above. The modified invention does not explicitly disclose the control structure comprising a drive-release ratchet and a control ratchet. Karlsson teaches the control structure (62 and 64, Fig 8) comprises: a drive-release ratchet (64, Fig 13) having a plurality of ratchet drive surfaces (vertical regions of 64, Fig 13) and a plurality of ratchet release surfaces (inclined regions of 64, Fig 13) inclined relative to a rotational reference plane, and a control ratchet (62, Fig 13) comprising a plurality of control drive surfaces (vertical regions of 62, Fig 13) and a plurality of control release surfaces (inclined regions of 62, Fig 13) inclined relative to the rotational reference plane, wherein: the control drive surfaces  are cooperating with the ratchet drive surfaces to rotate the second ratchet part in the first direction when the dose setting member is rotated in the first direction (Para 0056, lines 8-13), and the control release surfaces are slidingly cooperating with the ratchet release 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first coupling arrangement disclosed by Streit, Eich, and Karlsson to include the ratchet mechanism comprising a control structure as further taught by Karlsson in order to have a first coupling arrangement that can both increase and decrease the biasing force of the drive spring in increments (Para 019, lines 9-11 and Para 0066, lines 14-18).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Streit (US 20150196716) in view of Eich (US 20110054412) and further in view of Kohlbrenner (US 20090247951).
Regarding claim 15, the modified invention of Streit and Eich discloses all of the elements of the invention as discussed above. The modified invention does not explicitly  Kohlbrenner teaches an end-of-content member (220, Fig 18) arranged in a circumferential space between the piston rod (piston rod in center of device, Fig 18) and the drive tube (70, Fig 18) corresponding to the distal portion, the end-of-content member being axially moveable between a distal position and a proximal position relative to the piston rod (Para 0133, lines 1-6). Modifying the drug delivery device of Streit and Eich to include an end-of-content member as taught by Kohlbrenner would result in a device that can limit the dose setting member if there is not enough drug in the cartridge (Para 0142, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery device of Streit and Eich to include an end-of-content member as taught by Kohlbrenner in order to have a device that can limit the dose setting member if there is not enough drug in the cartridge (Para 0142, lines 1-4).
Response to Arguments
Applicant’s arguments regarding Streit not disclosing every element of amended claim 1 have been fully considered but are moot in view of the current rejection that utilizes Eich (US 20110054412) to teach the additional limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ANTARIUS S DANIEL/Examiner, Art Unit 3783        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783